DETAILED ACTION
This is in response to the Amendment filed 5/18/2022 wherein claims 1-12 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the thermal management system for the aircraft increases an aircraft thermal endurance over that which can be attained by a single tank fuel flow topology" in lines 20-21. It is unclear what structure is required to achieve the above desired result. For examination purposes, the examiner will interpret the limitation as requiring a fuel system having a heat exchanger and more than one fuel tank to achieve the above function.
Claims 2-6 and 8-12 are rejected for the same reason discussed above based on their dependency to claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 4,505,124) in view of Lippa et al. (US 2010/0030451), Bilton et al. (US 2010/0307158), and Bowman et al. (US 10,081,439).
Regarding Independent Claim 1, Mayer teaches (Figures 1-13) a method for managing thermal energy of an aircraft (see title and abstract), comprising:
recirculating fuel (via 59, 54) through a thermal management system (47, 52, 46, 63, 64, 72; see Figure 2) comprising:
	a fuel storage tank (41);
	a fuel recirculation loop (the fuel flow path from 55 through 56, 47, 52, 46, 63, 64,  and 72; see Figure 2) comprising a fuel recirculation tank (55), and a first heat exchanger (46, 63) that transfers waste thermal energy from at least one system component (see Column 5, line 64 – Column 6, line 2) to the fuel to provide a heated fuel (see Figure 2 and Column 5, lines 64 – Column 6, line 2), the fuel recirculation loop (the fuel flow path from 55 through 56, 47, 52, 46, 63, 64, 72 back to 55; see Figure 2) supplying heated fuel (at the exit of 64) to a fuel injector (the fuel is injected from 58 to engine 20; see Figure 2) of a combustion engine (20), and returning a portion (the portion of fuel to 60) of the heated fuel (at the exit of 64) to the recirculation tank (55) via a return line (59);
	a controllable fuel mixing valve (67) fluidly coupling (see Figure 2) the fuel storage tank (41) and the fuel recirculation tank (55); and
	a control module (81) configured to control a mixing ratio (see Column 7, lines 53-63 and Column 8, lines 64-68) of fuel flowing from the fuel storage tank (41) and the fuel recirculation tank (55), wherein the mixing ratio (see Column 7, lines 53-63 and Column 8, lines 64-68) is a function of the heated fuel temperature (temperature T3 or TE) flowing from the first heat exchanger (63) to the fuel injector (the fuel injected from 58 to engine 20; see Figure 2); and
mixing a predetermined ratio (via preprogrammed scheme 83, a fuel schedule of fuel blending which maintains the fuel temperature within desirable limits; see Column 2, lines 14-46, Column 7, lines 32-59, and Column 8, lines 21-68) of a first portion of fuel from the fuel storage tank (41), and second portion of fuel from the fuel recirculation tank (55), wherein the predetermined ratio is a function of the heated fuel temperature (the temperature of the aircraft fuel entering the fuel lines to the engines is the controlling parameter of the heat management system and the blending of fuels from tanks 41 and 55 allows the fuel temperature most desirable for consumption by the engine to be maintained; see Column 2, lines 14-21 and Column 8, line 60 – Column 9, line 2),
wherein the control module (81) is configured to regulate (via control of pumps 56 and 65, compressors 44 and 51, and control valves 48, 49, 57, 58, 60, 62, 67, 69; see Figures 2-3) a plurality of outputs (see Figures 2-3) comprising a feed line temperature (at T2) between the controllable fuel mixing valve (67) and the first heat exchanger (63) and an exit temperature (at T3) of the first heat exchanger (63) to desired set-points (temperatures according to anticipated mission heat loads and cooling requirements; Column 7, lines 28-59), wherein the thermal management system (Figure 2) for the aircraft (see title and abstract) increases an aircraft thermal endurance over that which can be attained by a single tank fuel flow topology (due to the structure shown in Figure 2).
Mayer does not teach that the control module is configured to regulate a fuel mass in the heated fuel recirculation tank to a desired set-point, that the control module is a three-way fuel mixing valve, or that the three-way mixing valve is coupled directly to the fuel storage tank and fuel recirculation tank.
Lippa teaches (Figures 1-16) the use of a control system (12) used to regulate a fuel mass (via a fuel mass sensor; Paragraphs 0053-0054) in a fuel tank (220 or 230) to a desired set-point (a value above a first threshold amount; Paragraphs 0053-0054 and Figures 2-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer to include the control system regulate a fuel mass in the fuel tanks to a set-point, as taught by Lippa, in order to determine whether there is sufficient fuel in a first fuel tank to a second fuel tank (Paragraphs 0053-0055 of Lippa) so that the recirculation tank may replenish the fuel tank (Column 7, lines 63-66 of Mayer). Mayer in view of Lippa does not teach that the control module is a three-way fuel mixing valve, or that the three-way mixing valve is coupled directly to the fuel storage tank and fuel recirculation tank.
Bilton teaches (Figures 1-11) that a mixing junction (64) having two inlets (50 and 60; see Figures 5-9) which may either have a valve (78, 79) on each inlet (see Figures 5-7 and 9) or can include a three-way valve (90).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer in view of Lippa to replace the multiple valves at the inlets to the mixing junction with a three-way valve, as taught by Bilton, in order to control the mixing of the fuel at the mixing junction such that the temperature of the fuel downstream of the fuel mixing junction is regulated and controlled as desired (Paragraph 0056 of Bilton). Mayer teaches a pump 56 that is located outside of fuel tank 55 and a pump 65 that is located outside of fuel tank 41. Therefore, Mayer in view of Lippa and Bilton does not teach that the three-way mixing valve is coupled directly to the fuel storage tank and fuel recirculation tank.
Bowman teaches (Figures 1-10) two fuel tanks (202 and 204; see Figure 3) each including a pump (310 within 202 and 316 within 204; see Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer in view of Lippa and Bilton to have the pumps located within the fuel tanks, as taught by Bowman, such that the three-way mixing valve is coupled directly to the fuel storage tank and fuel recirculation tank, in order to circulate the fuel and supply it to the engine (Column 7, lines 54-64 of Bowman). In addition, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
It is further noted that a simple substitution of known elements (in this case, Mayer’s valves 57, 67 upstream of the mixing junction) for another (in this case, Bilton’s three-way mixing valve 90 at the mixing junction) to obtain predictable results (in this case, to control the mixing of fuel at the mixing junction) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 2, Mayer in view of Lippa, Bilton, and Bowman teaches the invention as claimed and as discussed above. Mayer further teaches (Figures 1-13) flowing the heated fluid (see flow lines entering and exiting 46; see Figure 2) of a vapor cycle system (42) through the heated fluid side (see flow lines entering 46; see Figure 2) of the first heat exchanger (46, 63) to transfer at least a portion of the waste thermal energy (Column 5, lines 53-63) from the heated fluid (from 42) to the fuel (from 57 and/or 67) to provide the heated fuel (at the exit of 64; see Figure 2).
Regarding Claim 4, Mayer in view of Lippa, Bilton, and Bowman teaches the invention as claimed and as discussed above. Mayer further teaches (Figures 1-13) wherein the control module (81) is configured to regulate a feed line mass flow rate with fuel pumps (via 56 and 65) in the fuel reservoir (41) and heated fuel recirculation tank (55), a mixing valve position (the position of 57, 67) controlling the proportion of fuel from the fuel reservoir (41) and the heated fuel recirculation tank (55) entering a feed line (the fuel line entering 47; see Figure 2) from the controllable fuel mixing valve (57, 67), and a bypass valve position (the position of 60) controlling a proportion of the recirculated fuel (via fuel line 59) passing through a second heat exchanger (72) to achieve desired set-points for the plurality of outputs (Column 1, lines 52-66).
Regarding Claim 5, Mayer in view of Lippa, Bilton, and Bowman teaches the invention as claimed and as discussed above. Mayer further teaches (Figures 1-13) wherein control module (81) is configured to divert, with a safety valve (62), heated fuel (via 54, 61) from the heated fuel recirculation tank (55) to the fuel reservoir (41) when the heated fuel recirculation tank is full (Column 5, lines 41-52 and Column 7, lines 59-68).
It is noted that Lippa also teaches determining if the fuel contained in a first fuel tank is above a threshold amount and, if so, initiating a transfer of fuel from the first fuel tank to a second fuel tank (Paragraphs 0053-0055). 
Regarding Claim 8, Mayer in view of Lippa, Bilton, and Bowman teaches the invention as claimed and as discussed above. Mayer further teaches (Figures 1-13) flowing the heated fluid (see flow lines entering and exiting 46; see Figure 2) of a vapor cycle system (42) through the heated fluid side (see flow lines entering 46; see Figure 2) of the first heat exchanger (46, 63) to transfer at least a portion of the waste thermal energy (Column 5, lines 53-63) from the heated fluid (from 42) to the fuel (from 57 and/or 67) to provide the heated fuel (at the exit of 64; see Figure 2).
Regarding Claim 10, Mayer in view of Lippa, Bilton, and Bowman teaches the invention as claimed and as discussed above. Mayer further teaches (Figures 1-13) wherein the control module (81) is configured to regulate (via control of pumps 56 and 65, compressors 44 and 51, and control valves 48, 49, 57, 58, 60, 62, 67, 69; see Figures 2-3) a plurality of outputs (see Figures 2-3) comprising a feed line temperature (at T2) between the controllable fuel mixing valve (67) and the first heat exchanger (63) and an exit temperature (at T3) of the first heat exchanger (63) to desired set-points (temperatures according to anticipated mission heat loads and cooling requirements; Column 7, lines 28-59).
Mayer in view of Lippa, Bilton, and Bowman does not teach that the control module is configured to regulate a fuel mass in the heated fuel recirculation tank to a desired set-point.
Lippa teaches (Figures 1-16) the use of a control system (12) used to regulate a fuel mass (via a fuel mass sensor; Paragraphs 0053-0054) in a fuel tank (220 or 230) to a desired set-point (a value above a first threshold amount; Paragraphs 0053-0054 and Figures 2-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer in view of Lippa, Bilton, and Bowman to include the control system regulate a fuel mass in the fuel tanks to a set-point, as taught by Lippa, in order to determine whether there is sufficient fuel in a first fuel tank to a second fuel tank (Paragraphs 0053-0055 of Lippa) so that the recirculation tank may replenish the fuel tank (Column 7, lines 63-66 of Mayer).
Regarding Claim 11, Mayer in view of Lippa, Bilton, and Bowman teaches the invention as claimed and as discussed above. Mayer further teaches (Figures 1-13) wherein the control module (81) is configured to regulate a feed line mass flow rate with fuel pumps (via 56 and 65) in the fuel reservoir (41) and heated fuel recirculation tank (55), a mixing valve position (the position of 57, 67) controlling the proportion of fuel from the fuel reservoir (41) and the heated fuel recirculation tank (55) entering a feed line (the fuel line entering 47; see Figure 2) from the controllable fuel mixing valve (57, 67), and a bypass valve position (the position of 60) controlling a proportion of the recirculated fuel (via fuel line 59) passing through a second heat exchanger (72) to achieve desired set-points for the plurality of outputs (Column 1, lines 52-66).
Regarding Claim 12, Mayer in view of Lippa, Bilton, and Bowman teaches the invention as claimed and as discussed above. Mayer further teaches (Figures 1-13) wherein control module (81) is configured to divert, with a safety valve (62), heated fuel (via 54, 61) from the heated fuel recirculation tank (55) to the fuel reservoir (41) when the heated fuel recirculation tank is full (Column 5, lines 41-52 and Column 7, lines 59-68).
It is noted that Lippa (see claim 5 above) also teaches determining if the fuel contained in a first fuel tank is above a threshold amount and, if so, initiating a transfer of fuel from the first fuel tank to a second fuel tank (Paragraphs 0053-0055). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 4,505,124) in view of Lippa et al. (US 2010/0030451), Bilton et al. (US 2010/0307158), and Bowman et al. (US 10,081,439) as applied to claim 1 above, and further in view of Azeem et al. (US 2014/0341256), Wollenweber (US 2015/0300260), Clarke et al. (US 2001/0027641), and Lents et al. (US 2010/0313591).
Regarding Claim 3, Mayer in view of Lippa, Bilton, and Bowman teaches the invention as claimed and as discussed above. Mayer further teaches (Figures 1-13) wherein the control module (81) is configured to receive input signals (see Figure 3) comprising: a fuel mass flow rate required by the combustion engine (Column 1, lines 55-60 and Claims 2 and 13); a temperature provided by a first inlet temperature sensor (T2) of the first heat exchanger (63) and a temperature provided by a first outlet temperature sensor (T3) of the first heat exchanger (63); and wherein the control module (81) is configured to provide output signals (see Figure 3) comprising: a fuel feed rate that includes the mixing ratio of fuel flowing from the fuel storage tank and the fuel recirculation tank (Column 7, lines 59-68 and Column 8, lines 64-68); and a partition ratio for heated fuel (Column 5, lines 41-52) by a partition valve (60), which disperses heated fuel (from 64) between the combustion engine (20) and the return line (59) to the fuel recirculation tank (55). Mayer in view of Lippa, Bilton, and Bowman does not teach input signals including: a temperature difference across a first inlet temperature sensor and the first outlet temperature sensor of the first heat exchanger; and a fuel quantity signal provided by the quantity sensor in the fuel recirculation tank. Mayer in view of Lippa, Bilton, and Bowman also does not teach an output signal including a splitting ratio of the heated fuel in the return line that flows through the second heat exchanger before returning to the recirculation tank versus a second heat exchanger bypass loop to achieve a set point value of the recirculation fuel temperature.
Azeem teaches (Figures 1-4) a control module (the Engine Control Unit; Paragraph 0051) configured to receive input signals comprising a temperature difference across a first inlet temperature sensor and a first outlet temperature sensor of the first heat exchanger (Paragraph 0070 and Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer in view of Lippa, Bilton, and Bowman to include the input signals comprising a temperature difference across a first inlet temperature sensor and a first outlet temperature sensor of a first heat exchanger, as taught by Azeem, in order to monitor the health and performance of the heat exchangers so that the requirement for maintenance action can be forecasted, and/or mitigation may be taken (Paragraph 0007). Mayer in view of Lippa, Bilton, Bowman, and Azeem does not teach input signals including: a fuel quantity signal provided by the quantity sensor in the fuel recirculation tank. Mayer in view of Lippa, Bilton, Bowman, and Azeem also does not teach an output signal including a splitting ratio of the heated fuel in the return line that flows through the second heat exchanger before returning to the recirculation tank versus a second heat exchanger bypass loop to achieve a set point value of the recirculation fuel temperature.
Wollenweber teaches (Figures 1-14) an aircraft fuel system (50) having a fuel quantity sensor that provides a tank fuel quantity and temperature to the controller (Paragraph 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer in view of Lippa, Bilton, Bowman, and Azeem to include the fuel quantity signal provided by the quantity sensor in the fuel recirculation tank, as taught by Wollenweber, in order to assess the temperature, pressure, and volume of the fuel present in the fuel tank (Paragraph 0035). Mayer in view of Lippa, Bilton, Bowman, Azeem, and Wollenweber does not teach an output signal including a splitting ratio of the heated fuel in the return line that flows through the second heat exchanger before returning to the recirculation tank versus a second heat exchanger bypass loop to achieve a set point value of the recirculation fuel temperature.
Clarke teaches (Figures 1-2) a control module (engine electronic control; Paragraphs 0016-0017) configured to provide output signals comprising: a splitting ratio of the heated fuel in the return line that flows through a heat exchanger (14) before returning (via 18) to the tank (10) versus a heat exchanger bypass loop (via 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer in view of Lippa, Bilton, Bowman, Azeem, and Wollenweber to include the control module providing output signals including a splitting ratio of the heated fuel in the return line that flows through a heat exchanger before returning to the tank versus a heat exchanger bypass loop, as taught by Clarke, in order to open the bypass means if the pressure of the fluid at the inlet to the pump is below the predetermined value and close the bypass means when the fluid pressure increases above the predetermined value (Paragraph 0011 of Clarke). Mayer in view of Lippa, Bilton, Bowman, Azeem, Wollenweber, and Clarke does not teach achieving a set point value of fuel temperature.
Lents teaches (Figures 1-4) wherein the control module (26) is configured to provide output signals to achieve a desired value of fuel temperature (Paragraphs 0022-0023 and 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer in view of Lippa, Bilton, Bowman, Azeem, Wollenweber, and Clarke to include controlling the heat exchanger bypass valve to achieving the desired value of fuel temperature, as taught by Lents, in order to regulate the fuel temperatures to achieve optimal efficiency and prevent the heat transfer to the fuel that can raise the fuel temperature to levels near or above the maximum tolerable limit (Paragraphs 0023 and 0034 of Lents).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 4,505,124) in view of Lippa et al. (US 2010/0030451), Bilton et al. (US 2010/0307158), and Bowman et al. (US 10,081,439) as applied to claim 1 above, and further in view of Wilmot, Jr. et al. (US 6,415,595).
Regarding Claim 6, Mayer in view of Lippa, Bilton, and Bowman teaches the invention as claimed and as discussed above. Mayer in view of Lippa, Bilton, and Bowman does not teach, as discussed so far, wherein the control module is configured to drive a exit temperature from the first heat exchanger to within 10 degrees Celsius or less below a coking temperature of the fuel.
Mayer does teach, however, that the maximum allowable upper limit of the aircraft fuel is related to the coking temperature of the fuel at which point the risk of fouling engine fuel lines and other fuel supply components becomes significant (Column 2, lines 14-29 of Mayer). Wilmot teaches adding heat to the fuel flowing through heat exchangers to assure that the fuel flowing to the engine is at the most efficient, non-coking, elevated temperature allowed for system operation (Column 5, lines 48-58). Therefore, the exit temperature from the heat exchanger delivered to the engine is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that maximizing the temperature of the fuel without exceeding a coking temperature leads to an increase in the efficiency without risking fouling engine fuel lines and other fuel supply components. 
Thus, since the general conditions of the claim, i.e. that the exit temperature of the heat exchanger leading to the engine can be maximized, were taught in the prior art by Mayer and Wilmot, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the maximum non-coking temperatures as taught by Mayer and Wilmot in order to increase the efficiency without risking fouling engine fuel lines and other fuel supply components. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 4,505,124) in view of Wilmot, Jr. et al. (US 6,415,595), Bilton et al. (US 2010/0307158), and Bowman et al. (US 10,081,439).
Regarding Independent Claim 7, Mayer teaches (Figures 1-13) a method for managing thermal energy of an aircraft (see title and abstract), comprising:
recirculating fuel (via 59, 54) through a thermal management system (47, 52, 46, 63, 64, 72; see Figure 2) comprising:
	a fuel storage tank (41);
	a fuel recirculation loop (the fuel flow path from 55 through 56, 47, 52, 46, 63, 64,  and 72; see Figure 2) comprising a fuel recirculation tank (55), and a first heat exchanger (46, 63) that transfers waste thermal energy from at least one system component (see Column 5, line 64 – Column 6, line 2) to the fuel to provide a heated fuel (see Figure 2 and Column 5, lines 64 – Column 6, line 2), the fuel recirculation loop (the fuel flow path from 55 through 56, 47, 52, 46, 63, 64, 72 back to 55; see Figure 2) supplying heated fuel (at the exit of 64) to a fuel injector (the fuel is injected from 58 to engine 20; see Figure 2) of a combustion engine (20), and returning a portion (the portion of fuel to 60) of the heated fuel (at the exit of 64) to the recirculation tank (55) via a return line (59);
	a controllable fuel mixing valve (67) fluidly coupling (see Figure 2) the fuel storage tank (41) and the fuel recirculation tank (55); and
	a control module (81) configured to control a mixing ratio (see Column 7, lines 53-63 and Column 8, lines 64-68) of fuel flowing from the fuel storage tank (41) and the fuel recirculation tank (55), wherein the mixing ratio (see Column 7, lines 53-63 and Column 8, lines 64-68) is a function of the heated fuel temperature (temperature T3 or TE) flowing from the first heat exchanger (63) to the fuel injector (the fuel injected from 58 to engine 20; see Figure 2); and
mixing a predetermined ratio (via preprogrammed scheme 83, a fuel schedule of fuel blending which maintains the fuel temperature within desirable limits; see Column 2, lines 14-46, Column 7, lines 32-59, and Column 8, lines 21-68) of a first portion of fuel from the fuel storage tank (41), and second portion of fuel from the fuel recirculation tank (55), wherein the predetermined ratio is a function of the heated fuel temperature (the temperature of the aircraft fuel entering the fuel lines to the engines is the controlling parameter of the heat management system and the blending of fuels from tanks 41 and 55 allows the fuel temperature most desirable for consumption by the engine to be maintained; see Column 2, lines 14-21 and Column 8, line 60 – Column 9, line 2). Mayer does not teach wherein the control module is configured to drive an exit temperature from the first heat exchanger to within 10 degrees Celsius or less below a coking temperature of the fuel, that the control module is a three-way fuel mixing valve, or that the three-way mixing valve is coupled directly to the fuel storage tank and fuel recirculation tank.
Mayer does teach, however, that the maximum allowable upper limit of the aircraft fuel is related to the coking temperature of the fuel at which point the risk of fouling engine fuel lines and other fuel supply components becomes significant (Column 2, lines 14-29 of Mayer). Wilmot teaches adding heat to the fuel flowing through heat exchangers to assure that the fuel flowing to the engine is at the most efficient, non-coking, elevated temperature allowed for system operation (Column 5, lines 48-58). Therefore, the exit temperature from the heat exchanger delivered to the engine is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that maximizing the temperature of the fuel without exceeding a coking temperature leads to an increase in the efficiency without risking fouling engine fuel lines and other fuel supply components. 
Thus, since the general conditions of the claim, i.e. that the exit temperature of the heat exchanger leading to the engine can be maximized, were taught in the prior art by Mayer and Wilmot, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the maximum non-coking temperatures as taught by Mayer and Wilmot in order to increase the efficiency without risking fouling engine fuel lines and other fuel supply components. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A). Mayer in view of Wilmot does not teach that the control module is a three-way fuel mixing valve, or that the three-way mixing valve is coupled directly to the fuel storage tank and fuel recirculation tank.
Bilton teaches (Figures 1-11) that a mixing junction (64) having two inlets (50 and 60; see Figures 5-9) which may either have a valve (78, 79) on each inlet (see Figures 5-7 and 9) or can include a three-way valve (90).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer in view of Wilmot to replace the multiple valves at the inlets to the mixing junction with a three-way valve, as taught by Bilton, in order to control the mixing of the fuel at the mixing junction such that the temperature of the fuel downstream of the fuel mixing junction is regulated and controlled as desired (Paragraph 0056 of Bilton). Mayer teaches a pump 56 that is located outside of fuel tank 55 and a pump 65 that is located outside of fuel tank 41. Therefore, Mayer in view of Wilmot and Bilton does not teach that the three-way mixing valve is coupled directly to the fuel storage tank and fuel recirculation tank.
Bowman teaches (Figures 1-10) two fuel tanks (202 and 204; see Figure 3) each including a pump (310 within 202 and 316 within 204; see Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer in view of Wilmot and Bilton to have the pumps located within the fuel tanks, as taught by Bowman, such that the three-way mixing valve is coupled directly to the fuel storage tank and fuel recirculation tank, in order to circulate the fuel and supply it to the engine (Column 7, lines 54-64 of Bowman). In addition, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
It is further noted that a simple substitution of known elements (in this case, Mayer’s valves 57, 67 upstream of the mixing junction) for another (in this case, Bilton’s three-way mixing valve 90 at the mixing junction) to obtain predictable results (in this case, to control the mixing of fuel at the mixing junction) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 4,505,124) in view of Lippa et al. (US 2010/0030451), Bilton et al. (US 2010/0307158), and Bowman et al. (US 10,081,439) as applied to claim 1 above, and further in view of Azeem et al. (US 2014/0341256), Wollenweber (US 2015/0300260), Clarke et al. (US 2001/0027641), and Lents et al. (US 2010/0313591).
Regarding Claim 9, Mayer in view of Lippa, Bilton, and Bowman teaches the invention as claimed and as discussed above. Mayer further teaches (Figures 1-13) wherein the control module (81) is configured to receive input signals (see Figure 3) comprising: a fuel mass flow rate required by the combustion engine (Column 1, lines 55-60 and Claims 2 and 13); a temperature provided by a first inlet temperature sensor (T2) of the first heat exchanger (63) and a temperature provided by a first outlet temperature sensor (T3) of the first heat exchanger (63); and wherein the control module (81) is configured to provide output signals (see Figure 3) comprising: a fuel feed rate that includes the mixing ratio of fuel flowing from the fuel storage tank and the fuel recirculation tank (Column 7, lines 59-68 and Column 8, lines 64-68); and a partition ratio for heated fuel (Column 5, lines 41-52) by a partition valve (60), which disperses heated fuel (from 64) between the combustion engine (20) and the return line (59) to the fuel recirculation tank (55). Mayer in view of Lippa, Bilton, and Bowman does not teach input signals including: a temperature difference across a first inlet temperature sensor and the first outlet temperature sensor of the first heat exchanger; and a fuel quantity signal provided by the quantity sensor in the fuel recirculation tank. Mayer in view of Lippa, Bilton, and Bowman also does not teach an output signal including a splitting ratio of the heated fuel in the return line that flows through the second heat exchanger before returning to the recirculation tank versus a second heat exchanger bypass loop to achieve a set point value of the recirculation fuel temperature.
Azeem teaches (Figures 1-4) a control module (the Engine Control Unit; Paragraph 0051) configured to receive input signals comprising a temperature difference across a first inlet temperature sensor and a first outlet temperature sensor of the first heat exchanger (Paragraph 0070 and Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer in view of Lippa, Bilton, and Bowman to include the input signals comprising a temperature difference across a first inlet temperature sensor and a first outlet temperature sensor of a first heat exchanger, as taught by Azeem, in order to monitor the health and performance of the heat exchangers so that the requirement for maintenance action can be forecasted, and/or mitigation may be taken (Paragraph 0007). Mayer in view of Lippa, Bilton, Bowman, and Azeem does not teach input signals including: a fuel quantity signal provided by the quantity sensor in the fuel recirculation tank. Mayer in view of Lippa, Bilton, Bowman, and Azeem also does not teach an output signal including a splitting ratio of the heated fuel in the return line that flows through the second heat exchanger before returning to the recirculation tank versus a second heat exchanger bypass loop to achieve a set point value of the recirculation fuel temperature.
Wollenweber teaches (Figures 1-14) an aircraft fuel system (50) having a fuel quantity sensor that provides a tank fuel quantity and temperature to the controller (Paragraph 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer in view of Lippa, Bilton, Bowman, and Azeem to include the fuel quantity signal provided by the quantity sensor in the fuel recirculation tank, as taught by Wollenweber, in order to assess the temperature, pressure, and volume of the fuel present in the fuel tank (Paragraph 0035). Mayer in view of Lippa, Bilton, Bowman, Azeem, and Wollenweber does not teach an output signal including a splitting ratio of the heated fuel in the return line that flows through the second heat exchanger before returning to the recirculation tank versus a second heat exchanger bypass loop to achieve a set point value of the recirculation fuel temperature.
Clarke teaches (Figures 1-2) a control module (engine electronic control; Paragraphs 0016-0017) configured to provide output signals comprising: a splitting ratio of the heated fuel in the return line that flows through a heat exchanger (14) before returning (via 18) to the tank (10) versus a heat exchanger bypass loop (via 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer in view of Lippa, Bilton, Bowman, Azeem, and Wollenweber to include the control module providing output signals including a splitting ratio of the heated fuel in the return line that flows through a heat exchanger before returning to the tank versus a heat exchanger bypass loop, as taught by Clarke, in order to open the bypass means if the pressure of the fluid at the inlet to the pump is below the predetermined value and close the bypass means when the fluid pressure increases above the predetermined value (Paragraph 0011 of Clarke). Mayer in view of Lippa, Bilton, Bowman, Azeem, Wollenweber, and Clarke does not teach achieving a set point value of fuel temperature.
Lents teaches (Figures 1-4) wherein the control module (26) is configured to provide output signals to achieve a desired value of fuel temperature (Paragraphs 0022-0023 and 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer in view of Lippa, Bilton, Bowman, Azeem, Wollenweber, and Clarke to include controlling the heat exchanger bypass valve to achieving the desired value of fuel temperature, as taught by Lents, in order to regulate the fuel temperatures to achieve optimal efficiency and prevent the heat transfer to the fuel that can raise the fuel temperature to levels near or above the maximum tolerable limit (Paragraphs 0023 and 0034 of Lents).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741